MEMORANDUM OPINION
                                         No. 04-11-00408-CV

                       IN THE INTEREST OF T.A.S. and B.M.S., Children

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 1998-CI-00574
                       Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 28, 2011

DISMISSED

           The parties have filed an agreed motion to dismiss this appeal, stating they have settled

the underlying lawsuit. Therefore, the motion is granted and this appeal is dismissed. See TEX.

R. APP. P. 43.2(f); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180, 181 (Tex. App.—San

Antonio 2001, no pet.). Costs of appeal are taxed against appellant. See TEX. R. APP. P. 42.1(d).



                                                              PER CURIAM